Citation Nr: 0705969	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  99-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for right knee 
patellofemoral dysfunction syndrome, with chondromalacia, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left knee 
patellofemoral dysfunction syndrome, with chondromalacia and 
benign cyst, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972, and from August 1972 to October 1974.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a  rating determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran does not have more than slight right knee 
instability and he does not have more than slight right knee 
limitation of motion with arthritis.  

2.  The veteran does not have slight left knee instability 
and he does not have more than slight left knee limitation of 
motion with arthritis.

3.  Service connection is in effect only for right and left 
knee disabilities rated as 20 and 10 percent disabling 
respectively, with a combined disability evaluation of 30 
percent.

4.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment, given 
his education and prior work experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for right knee patellofemoral dysfunction syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, 4.71a, Diagnostic Code 5257 
(2006).


2.  The criteria for a disability rating in excess of 10 
percent for left knee patellofemoral dysfunction syndrome, 
with chondromalacia and benign cyst have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, 4.71a, Diagnostic Code 5257 (2006).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The RO has the veteran rated under Diagnostic Code 5257 for 
each knee but has also considered other codes.  There is the 
possibility of assigning more than one Diagnostic Code for 
different types of knee impairment.  See e.g., Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Any possibly way to benefit 
the veteran should be considered.  Currently, there is a 1999 
examination which shows extension to zero for both knees, 
mild right knee instability, no left knee instability, right 
knee flexion to at least 110 degrees, and left knee flexion 
to at least 120 degrees, with pain.  A 2004 examination 
demonstrated stable knees and extension of each knee to zero 
degrees.  There was flexion to 90 degrees on the right and to 
110 degrees on the left, with pain, and there was X-ray 
evidence of degenerative joint disease of both knees.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 4.71a 
(2006).  

The 1999 examination would not permit more than a 10 percent 
rating for right knee instability under Diagnostic Code 5257.  
A 20 percent rating requires moderate recurrent subluxation 
or lateral instability.  The 1999 examination would not 
additionally permit compensable ratings for right knee 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 and/or 5261, given the motion shown.  Diagnostic Code 
5260 would require limitation of flexion to 30 degrees and 
Diagnostic Code 5261 would require limitation of extension to 
15 degrees.  Moreover, Diagnostic Code 5003 does not permit 
more than 10 percent rating for the joint when there is 
arthritis and slight limitation of motion of the right knee 
that can not be awarded a compensable rating under a 
limitation of motion rating code.  The 2004 examination would 
not permit more than a 10 percent rating for the right knee 
under Diagnostic Code 5257.  It would not additionally permit 
compensable ratings for the right knee under Diagnostic Code 
5260 and/or 5261.  Diagnostic Code 5003 does not permit more 
than an additional 10 percent rating for arthritis and slight 
limitation of motion of the right knee.

The 1999 examination would not permit a 10 percent rating for 
left knee instability under Diagnostic Code 5257.  It would 
not permit a 10 percent rating for left knee limitation of 
motion under Diagnostic Code 5260 and/or 5261 given the 
motion shown.  Diagnostic Code 5003 does not permit more than 
a 10 percent rating for the arthritis and the slight 
limitation of motion of the left knee shown on the 1999 
examination.  The 2004 examination would not permit a 10 
percent rating for the left knee under Diagnostic Code 5257.  
It would not permit a 10 percent rating for the left knee 
under Diagnostic Code 5260 and/or 5261.  Diagnostic Code 5003 
can not permit more than a 10 percent rating for arthritis 
and slight limitation of motion of the left knee.

Moreover, for either knee, there is no showing of an 
exceptional or unusual disability picture warranting 
assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  Neither marked interference with 
employment nor frequent periods of hospitalization due to the 
disabilities at issue is currently shown, and there is 
nothing to suggest that there is an exceptional or unusual 
disability picture currently.  

Regarding TDIU, the veteran dropped out of college according 
to a May 2001 psychologist's report.  It also states that the 
veteran was awarded SSI in about 1987, and that the veteran 
had physical problems.  The 1999 VA examiner examined the 
veteran and did not indicate that the veteran's knees caused 
the veteran to be unemployable.  The VA examiner in 2004 
indicated that the veteran was not claiming unemployability 
based on his knees alone, and the examiner considered 
impairment caused by the veteran's knee condition and 
indicated that he saw no reason why the veteran could not be 
employed gainfully in some occupational areas.  The 2004 
examiner's report is more probative than the May 2001 report 
which indicates that the veteran had severe physical problems 
which prevent him from meeting the demands of work on a 
sustained basis in a competitive environment.  It is known 
that the 2004 examiner considered physical findings 
specifically concerning the question of unemployability due 
to the knees only, whereas it is not known what, if any, 
current physical findings the psychologist who wrote the May 
2001 report considered.  Also, the psychologist was unclear 
as to whether the veteran was unemployable as a result of 
service-connected disabilities standing alone.  The veteran's 
March 2005 assertion that he has not worked since 1987 
because of his knees is unsupported.  The evidence 
preponderates against entitlement to TDIU.  
38 C.F.R. §§ 3.340, 4.16 (2006).  

The Board notes in respect to each issue that there is a VA 
counseling, evaluation, and rehabilitation folder of record.  
However, the folder does not contain any information 
concerning the current severity of the veteran's 
service-connected  knee disabilities or on the current impact 
they are having on his employability.  

The veteran was advised by the RO in June 2006 of the 
provisions of 38 C.F.R. § 3.655.  They indicate that when 
entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such VA examination, and it is a claim 
for an increased rating, the claim shall be denied.  
38 C.F.R. § 3.655(a), (b).  It is only when a claim is an 
original claim that the claim shall be based on the evidence 
of record if the veteran fails to report.  Id.  

This is not an original compensation claim, as defined at 
38 C.F.R. § 3.160(b) (2006).  On the contrary, the veteran's 
original compensation claim was filed in November 1974.  That 
claim, for service connection for bilateral chondromalacia 
with a benign cyst of the left knee, was granted in January 
1975, and that decision became final, per 38 U.S.C.A. § 7105 
(West 2002), when the veteran did not appeal it after 
notification in February 1975.  Under 38 C.F.R. § 3.655, the 
current claims must be denied.  It provides that when 
entitlement to a benefit cannot be established without a 
current VA examination, and the claim is not an original 
claim, and the claimant fails to appear and does not show 
good cause, the claim shall be denied.  38 C.F.R. § 3.655(a), 
(b). 

Entitlement in this case cannot be established without a 
current VA examination.  Another examination, if conducted,  
might show increased entitlement.  However, that examination 
would have to be conducted, to determine whether the veteran 
meets the requirements for increased ratings for his right 
and left knee disabilities and for TDIU.  This information is 
necessary in order to establish the claims.  

The veteran was notified at his latest address of record of 
impending examinations scheduled in February and April 2006.  
After the veteran was notified in the June 2006 supplemental 
statement of the case of the provisions of 38 C.F.R. § 3.655, 
and that he had failed to report for examinations in February 
and April 2006, he did not offer any explanation for not 
appearing for the VA examinations, and thus, he has not met 
his burden of showing good cause for failure to report.  
Also, in September 2006 and again in November 2006, the 
representative noted that the veteran had failed to appear 
but did not offer any explanation indicating that there was 
good cause for the veteran's failure to report.  
Additionally, the veteran did not respond to the supplemental 
statement of the case notice to him that he had failed to 
report for the examination, and the supplemental statement of 
the case was sent to his last address of record and was not 
returned as undeliverable.  Therefore, it is presumed he 
received all of these notices.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  

It is unclear whether the veteran was apprised of the 
consequences of failure to report for an examination before 
he failed to report.  However, he was given the provisions of 
38 C.F.R. § 3.655 after failing to appear, and a chance to 
respond, and he did not respond.  Thus, there was adequate 
notice and process.  

Entitlement to increased ratings and a TDIU cannot be 
established without an examination showing entitlement, and 
the veteran failed without good cause to report for the 
examinations.  Based on the law and evidence, the claims are 
denied.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in March 2001 and February 2005 
letters.  It also gave the veteran the provisions of 
38 C.F.R. § 3.159 in the December 2004  supplemental 
statement of the case.  The Board acknowledges that these 
letters were sent to the veteran after the July 1999 
decisions that are the basis for this appeal.  In this case, 
however, the unfavorable RO decisions that are the basis of 
this appeal were already decided - and appealed -- by the 
time the current section 5103(a) notice requirement was 
enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  Notice was 
provided before the last supplemental statement of the case, 
which was in June 2006.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of the claim and to respond to VA notices.  There is no 
alleged or actual prejudice regarding the timing of the 
notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in April 2006 and September 
2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
While notice required by Dingess was after the initial 
adjudication, the April 2000 notification cured any notice 
and assistance deficiencies concerning effective date and 
degree of disability.  The veteran was given an opportunity 
to submit evidence after the April 2006 notice and there was 
a subsequent adjudication in September 2006 at the RO, and 
another Dingess notice.  Also, there can be no prejudice 
because increased ratings and a TDIU have been denied.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained lay statements and VA 
examination reports and VA medical records, and attempted to 
examine the veteran further, but he failed to report for the 
2 VA examinations scheduled in 2006 and has not demonstrated 
that there was good cause for his failure to report.  VA has 
satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An increased rating for right knee patellofemoral dysfunction 
syndrome, with chondromalacia, is denied.

An increased rating for left knee patellofemoral dysfunction 
syndrome, with chondromalacia and benign cyst, is denied.

A TDIU is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


